Exhibit 10.15

 

ITC^DELTACOM, INC.

EXECUTIVE STOCK INCENTIVE PLAN

 

This ITC^DELTACOM, INC. EXECUTIVE STOCK INCENTIVE PLAN authorizes our Board, or
a Committee appointed by the Board, to grant Stock Units relating to our common
stock. References to the Board will include the Committee, if one is appointed
and acting within the authority delegated to it. The Plan supplies a number of
standard terms and conditions for Stock Units that will apply unless the Board
provides otherwise in a particular case. We have provided definitions for
capitalized terms in Section 17 below.

 

  1. PURPOSE

 

We are adopting the Plan so that we may grant Stock Units as an inducement
material to certain senior executives entering into employment with the Company
within the meaning of Nasdaq Marketplace Rule 4350(i)(A)(iv) who have been hired
to provide services to us or our Affiliates. We believe that equity ownership
will create strong incentives for these individuals to produce good business
results for us by giving them an opportunity to acquire a proprietary interest
in ITC^DeltaCom, Inc. We hope that equity ownership will encourage these
individuals to do their best to help us to achieve our corporate objectives and
that these individuals also will be more likely to stay with us instead of
pursuing other employment or business opportunities.

 

We refer to Stock Units as “Incentive Awards.”

 

  2. ADMINISTRATION

 

(a) Board of Directors. The Board will administer the Plan. The Board will have
the full power and authority to take all actions and to make all determinations
required or permitted under the Plan. If any Incentive Award or Agreement needs
to be interpreted or amended or if any other action by us is necessary or
desirable to implement the Plan or any Incentive Award, our Board will have the
authority to take those actions, in its discretion. The Board will take action
and make determinations in accordance with our Certificate of Incorporation and
Bylaws by written consent in lieu of a meeting or by the affirmative vote of a
majority of the members of the Board who are present at a meeting at which any
issue relating to the Plan is properly raised for consideration.

 

(b) Committee. The Board may appoint a Committee and delegate all or a portion
of the Board’s authority for the administration of the Plan to the Committee.
The Committee will take action and make determinations in accordance with our
Certificate of Incorporation and Bylaws by written consent in lieu of a meeting
or by the affirmative vote of a majority of members of the Committee who are
present at a meeting at which any issue relating to the Plan is properly raised
for consideration.

 



--------------------------------------------------------------------------------

(c) No Liability. No member of our Board or the Committee will be liable for any
action or determination made in good faith with respect to the Plan or any
Incentive Award or Agreement.

 

(d) Scope and Effect of Delegation to the Committee. If our Board delegates to
the Committee the power and authority to take an action or make a determination,
the Committee will have the same power and authority, to the extent delegated,
that the Board would have had. When the Board delegates power and authority to
the Committee, the Board may retain the power and authority to take final
actions and make final determinations itself.

 

  3. STOCK

 

We may issue shares of our Stock under the Plan, either from treasury shares, or
from our authorized but unissued shares of Stock. We will not issue more than
6,000,000 shares of Stock under the Plan. We will adjust those numbers of shares
as appropriate to reflect changes in our capitalization after the Effective
Date, as provided in Section 13 below.

 

  4. ELIGIBILITY

 

We may grant Incentive Awards to any Eligible Individual.

 

  5. EFFECTIVE DATE AND TERM OF THE PLAN

 

(a) Effective Date. The Plan became effective on the Effective Date, which is
the date on which the Board adopted the Plan.

 

(b) Term. Unless earlier terminated by the Board, the Plan will terminate seven
years after the Effective Date.

 

  6. GRANT OF STOCK UNITS

 

(a) Stock Units. The Board may grant Stock Units to an Eligible Individual.
Stock Units granted to an Eligible Individual will have the terms set forth in
such Eligible Individual’s Agreement and, to the extent not set forth in such
Agreement, in the Plan. Upon satisfying the specified Conditions applicable to
such Stock Units, the Company will deliver to the Holder or the Holder’s
beneficiary or estate, as the case may be, a certificate or certificates
evidencing the shares of Stock covered by the Stock Units. Notwithstanding the
foregoing:

 

(i) if a Holder is a “key employee” within the meaning of Code section 409A and
shares of Stock would otherwise be delivered to such Holder on account of the
termination of such Holder’s employment with the Company and its Affiliates,
then such shares shall not be delivered to such Holder until six months after
such

 

- 2 -



--------------------------------------------------------------------------------

termination of employment to the extent necessary to avoid the imposition of the
penalty under Code section 409A; and

 

(ii) if the shares relating to the vested Stock Units would otherwise be
delivered during a period in which a Holder is (A) subject to a lock-up
agreement restricting such Holder’s ability to sell shares of Stock in the open
market or (B) restricted from selling shares of Stock in the open market because
such Holder is not then eligible to sell under the Company’s insider trading or
similar plan as then in effect (whether because a trading “window” is not open
or such Holder is otherwise restricted from trading), delivery of the shares
related to the vested Stock Units will be delayed until no earlier than the
first date of which such Holder is no longer prohibited from selling shares of
Stock due to a lock-up agreement or insider trading plan restriction, but in no
event later than two and one-half months after the end of the calendar year in
which the shares related to such vested Stock Units would otherwise have been
delivered.

 

(b) Vesting of Incentive Awards. Incentive Awards granted to an Eligible
Individual under the Plan will vest in accordance with the terms set forth in
such Eligible Individual’s Agreement and, to the extent not set forth in such
Agreement, in the Plan.

 

(c) Waiver of Restrictions and Acceleration. By written notice to a Holder, the
Board may waive restrictions and may accelerate the date on which an Incentive
Award may become vested.

 

  7. RIGHTS OF HOLDERS OF STOCK UNITS

 

(a) No Rights as Stockholders. Holders of Stock Units will have no rights as
stockholders of the Company, including without limitation, the right to vote or
to consent to any action of stockholders or to receive any notice of meetings of
stockholders.

 

(b) Right to Cash Payment. Each Holder of Stock Units will be entitled to
receive, upon the Company’s payment of a cash dividend on its outstanding shares
of Stock, a cash payment for each Stock Unit held by such Holder as of the
record date for such dividend which is equal to the per-share dividend paid on
the outstanding shares of Stock.

 

  8. TRANSFERABILITY OF INCENTIVE AWARDS

 

Except as set forth in a Holder’s Agreement, or as the Board may otherwise
agree, no Stock Unit held by such Holder may be transferred, assigned, pledged
or hypothecated, nor may such Stock Units be made subject to execution,
attachment or similar process.

 

- 3 -



--------------------------------------------------------------------------------

  9. RIGHTS UPON TERMINATION OF EMPLOYMENT

 

If a Holder ceases to be an employee of the Company and its Affiliates other
than because of death or Disability, any Incentive Award held by such Holder
that is not vested will vest or be forfeited by Holder in accordance with the
terms of such Holder’s Agreement.

 

  10. RIGHTS IN THE EVENT OF DEATH OR DISABILITY

 

If a Holder ceases to be an employee of the Company and its Affiliates because
of death or Disability, any Time Vested Incentive Award that is not vested will
fully vest on the date of death or Disability. Upon such vesting upon a Holder’s
death, the shares of Stock represented by the vested Stock Units will be
deliverable in accordance with the terms of the Plan to the executors
administrators, legatees or distributes of such Holder’s estate. Any other
Incentive Award held by such Holder that is not vested will vest or be forfeited
by Holder in accordance with the terms of such Holder’s Agreement

 

  11. REQUIREMENTS OF LAW

 

We will not issue any shares of Stock under the Plan if doing so would result in
a violation by us or anyone else of any law or regulation, including any federal
or state securities law or regulation. We are not obligated to register any
shares of Stock or other securities covered by the Plan under the Securities
Act. We are not obligated to take any action in order to cause shares of Stock
issued or sold because of the grant or vesting of Stock Units to comply with any
law or regulation, including the Securities Act and the regulations thereunder.

 

  12. AMENDMENT AND TERMINATION OF THE PLAN

 

The Board may amend, suspend or terminate the Plan. Except as permitted under
Section 13 below, no amendment, suspension or termination of the Plan will alter
or impair any rights or obligations under any Incentive Award previously granted
under the Plan. With the consent of a Holder, the Board may amend any Agreement
with such Holder in a manner not inconsistent with the Plan.

 

Amendments to the Plan will become effective when the Board adopts them.

 

  13. EFFECT OF CHANGES IN CAPITALIZATION

 

(a) Capitalization Change. If there is a Capitalization Change, we will adjust
the number and kinds of shares for which we may issue Stock and the number and
kind of shares for which Stock Units are outstanding as may be determined to be
appropriate and equitable by the Board, in its sole discretion, to prevent
dilution or enlargement of existing rights. Without limiting the generality of
the foregoing, we will use our reasonable efforts otherwise to adjust such
outstanding Incentive Awards so that the proportionate

 

- 4 -



--------------------------------------------------------------------------------

interest of the Holder of such Incentive Awards immediately after a
Capitalization Change will be substantially the same as immediately before such
Capitalization Change.

 

(b) Reorganization in Which ITC^DeltaCom is the Surviving Corporation Not
Involving a Corporate Transaction. If ITC^DeltaCom is the surviving corporation
in any reorganization, merger or consolidation that is not a Corporate
Transaction, Stock Units will be adjusted so as to apply to the securities that
a holder of the number of shares of Stock subject to the Stock Units would have
been entitled to receive immediately following such reorganization, merger or
consolidation.

 

(c) Reorganization in Which ITC^DeltaCom Is Not the Surviving Corporation or
Involving a Corporate Transaction. Upon the occurrence of any Corporate
Transaction, the Plan will terminate, unless ITC^DeltaCom or our Successor
agrees in writing in connection with the Corporate Transaction to continue the
Plan, and unvested Stock Units will not vest or be forfeited in the case of such
Corporate Transaction unless otherwise provided in the Agreement with respect to
such Stock Units.

 

(d) Adjustments. The Board will make the adjustments to our Stock or securities
under this Section 13, and the Board’s reasonable determination in that respect
will be final, binding and conclusive. Neither we nor any Successor will be
required to issue any fractional shares of Stock or units of other securities,
and any fractions resulting from any adjustment will be eliminated in each case
by rounding upward to the nearest whole share or unit.

 

(e) No Limitations on Company. The grant of Incentive Awards pursuant to the
Plan will not affect or limit in any way our right or power to make adjustments,
reclassifications, reorganizations or changes of our capital or business
structure or to merge, consolidate, dissolve or liquidate, or to sell or
transfer all or any part of our business or assets, without the consent of any
Holder.

 

  14. WITHHOLDING

 

The Company or an Affiliate, as the case may be, has the right to deduct from
payments of any kind otherwise due to a Holder any federal, foreign, state or
local taxes of any kind required by law to be withheld with respect to the
vesting of or other lapse of restrictions applicable to an Incentive Award or
upon the issuance of any shares of Stock pursuant to an Incentive Award. At the
time of such vesting, lapse, exercise or issuance, the Holder will pay to the
Company or the Affiliate, as the case may be, any amount that the Company or the
Affiliate may reasonably determine to be necessary to satisfy such withholding
obligation. Subject to the prior approval of the Company or the Affiliate, which
may be withheld by the Company or the Affiliate, as the case may be, in its sole
discretion, the Holder may elect to satisfy such obligations, in whole or in
part, (i) by causing the Company or the Affiliate to withhold shares of Stock
otherwise issuable to the Holder or (ii) by delivering to the Company or the
Affiliate shares of Stock already owned by the Holder. The shares of Stock so
delivered or withheld will have an aggregate Fair Market Value equal to such
withholding obligations. The Fair Market Value of the shares of Stock used to
satisfy such withholding obligation will be determined by the Company or the

 

- 5 -



--------------------------------------------------------------------------------

Affiliate as of the date that the amount of tax to be withheld is to be
determined. A Holder who has made an election pursuant to this Section 14 may
satisfy such Holder’s withholding obligation only with shares of Stock that are
not subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements.

 

  15. DISCLAIMER OF RIGHTS

 

No provision in the Plan or in any Incentive Award granted pursuant to the Plan
will be construed to confer upon any individual the right to remain in the
employ or service of the Company or any Affiliate, or to interfere in any way
with our right and authority to terminate any employment or other relationship
we have with any individual. Our obligation to pay any amounts or issue any
Stock under the Plan is only a contractual obligation to pay only those amounts,
in the manner and under the conditions prescribed in the Plan and applicable
Agreements. We are not required to transfer any amounts to a third party trustee
or otherwise hold any amounts in trust or escrow for payment to any participant
or beneficiary under the Plan.

 

  16. NONEXCLUSIVITY OF THE PLAN

 

The Plan does not limit in any way the right and authority of the Board to adopt
other incentive compensation arrangements that apply generally or that are
limited to single individuals, including arrangements providing for the award of
unrestricted stock, restricted stock, stock units, stock options or stock
appreciation rights.

 

  17. DEFINITIONS

 

For purposes of interpreting the Plan and related documents (including
Agreements), the following definitions will apply:

 

“Affiliate” means any Person that controls, is controlled by or is under common
control with ITC^DeltaCom within the meaning of Rule 405 of Regulation C under
the Securities Act.

 

“Agreement” means (a)(i) with respect Randall E. Curran, the Employment
Agreement, dated as of February 3, 2005, as amended from time to time, between
Randall E. Curran and the Company, (ii) with respect to Richard E. Fish, Jr.,
the Employment Agreement, dated as of February 21, 2005, as amended from time to
time, between Richard E. Fish, Jr. and the Company and (iii) with respect to
James P. O’Brien, the Employment Agreement, dated as of February 28, 2005, as
amended from time to time between James P. O’Brien and the Company, and (b) any
other written agreement between the Company and the Holder that evidences and
sets forth the terms and conditions of an Incentive Award.

 

“Board” means the board of directors of the Company.

 

“Capitalization Change” means a transaction in which the number of outstanding
shares of Stock is increased or decreased or changed into or exchanged for a
different number or kind of shares of capital stock or other securities of the
Company by reason

 

- 6 -



--------------------------------------------------------------------------------

of any recapitalization, reclassification, stock split-up, combination of shares
of capital stock, exchange of shares of capital stock, stock dividend or other
distribution payable in shares of capital stock, or other increase or decrease
in shares of capital stock effectuated without receipt of consideration by the
Company, which occurs after the Effective Date.

 

“Code” means the Internal Revenue Code of 1986, as amended, as now in effect or
as hereafter amended, or the corresponding provision of any subsequently enacted
tax statute.

 

“Committee” means the Compensation Committee of the Board or other committee of,
and designated from time to time by resolution of, the Board, which will consist
of no fewer than two members of the Board. During any time when the Company has
a class of equity securities registered under Section 12 of the Exchange Act, at
least two members of the Committee will qualify in all respects as (a)
“non-employee directors” within the meaning of Rule 16b-3 under the Exchange Act
or any successor rule or regulation, (b) “outside directors” for purposes of
Code section 162(m) and (c) “independent directors” as required by rules,
regulations or practices promulgated by The Nasdaq Stock Market, Inc. or any
other stock exchange or market on which the Stock is traded (to the extent so
required), unless in the case of each clauses (i), (ii) and (iii) the Board
determines that satisfaction of such requirements is impracticable, unnecessary
or inconsistent with contractual obligations of the Company, including the
Company’s contractual obligations under the Governance Agreement.

 

“Company” means ITC^DeltaCom, Inc., a Delaware corporation, and any successor or
assignee of ITC^DeltaCom, Inc. that assumes the Plan or Incentive Awards granted
hereunder.

 

“Conditions” means, as applicable, the continuous service requirements and or
the performance requirements that must be met before Stock Units become vested.

 

“Corporate Transaction” means any of the following: (a) the dissolution or
liquidation of the Company; (b) a merger, consolidation or reorganization of the
Company in which the Company is not the surviving corporation; (c) a sale of all
or substantially all of the assets of the Company to another Person; or (d) any
other transaction (including a merger or reorganization in which the Company is
the surviving corporation) that results in any Person, other than the Existing
Stockholders, beneficially owning (within the meaning of Rule 13d-3 under the
Exchange Act) more than 50% of the combined voting power of all classes of
voting securities of the Company.

 

“Disability” means permanent and total disability as defined in Code section
22(e)(3).

 

“Effective Date” means May 10, 2005, which is the date on which the Board
adopted the Plan.

 

“Eligible Individual” means each of Randall E. Curran, Richard E. Fish, Jr. and
James P. O’Brien.

 

- 7 -



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as now in effect or as
hereafter amended.

 

“Existing Stockholders” means the WCAS Securityholders and their Affiliates.

 

“Fair Market Value,” with respect to any date of determination, means the
closing price of a share of Stock reported on the Stock Exchange on the most
recent trading date immediately preceding such date of determination on which a
closing price was so reported. Notwithstanding the foregoing, in the event that
the shares of Stock are listed or admitted to trading on more than one Stock
Exchange, Fair Market Value means the closing price of a share of Stock reported
on the Stock Exchange that trades the largest volume of shares of Stock on the
applicable trading date. If the Stock is not at the time listed or admitted to
trading on a Stock Exchange, Fair Market Value means the mean between the lowest
reported bid price and highest reported asked price of a share of Stock on the
applicable trading date in the over-the-counter market, as such prices are
reported in a publication of general circulation selected by the Board and
regularly reporting the market price of the Stock in such market. If the Stock
is not listed or admitted to trading on any Stock Exchange or traded in the
over-the-counter market, Fair Market Value shall be as determined in good faith
by the Board.

 

“Governance Agreement” means the Governance Agreement, dated as of July 2, 2003,
as amended as of March 29, 2005 and as further amended from time to time, among
the Company, WCAS Capital Partners III, L.P., Welsh, Carson, Anderson & Stowe
VIII, L.P., WCAS Information Partners, L.P. and certain individual investors and
trusts listed on the signature pares thereto.

 

“Holder” means an Eligible Individual to whom the Company has granted Stock
Units under the Plan.

 

“Incentive Award” means a Stock Units grant under the Plan.

 

“ITC^DeltaCom” means ITC^DeltaCom, Inc., a Delaware corporation.

 

“Person” means any person or group within the meaning of section 13(d)(3) or
14(d)(2) of the Exchange Act.

 

“Plan” means this ITC^DeltaCom, Inc. Executive Stock Incentive Plan, as in
effect from time to time.

 

“Securities Act” means the Securities Act of 1933, as now in effect or as
hereafter amended.

 

“Stock” means the common stock, par value $0.01 per share, of ITC^DeltaCom.

 

“Stock Exchange” means The Nasdaq Stock Market, Inc., the OTC Bulletin Board and
any established national or regional stock exchange on which the Stock is listed
or admitted to trading.

 

- 8 -



--------------------------------------------------------------------------------

“Stock Unit” means a bookkeeping entry representing the equivalent of shares of
Stock, awarded pursuant to Section 6(a) of the Plan.

 

“Successor” means any corporation that is a successor corporation to
ITC^DeltaCom in a transaction described in Section 17 of the Plan, and any
parent or subsidiary corporation thereof.

 

“Time Vested Incentive Award” means any Stock Units (or portion thereof) that
vest solely upon the satisfaction of continuous service requirements.

 

“WCAS Securityholders” means, collectively, (a) WCAS Capital Partners III, L.P.,
(b) Welsh, Carson, Anderson & Stowe VIII, L.P., (c) WCAS Information Partners,
L.P., (d) each of the individual investors and trusts that executed the
Governance Agreement as “WCAS Securityholders,” (e) the Affiliates of any of the
persons referred to in clauses (a), (b), (c) and (d) above, (f) the related
persons of any of the persons referred to in clauses (a), (b), (c) and (d) above
and (g) the WCAS Securityholder Permitted Transferees.

 

“WCAS Securityholder Permitted Transferees” means the individuals who are the
heirs, executors, administrators, testamentary trustees, legatees,
beneficiaries, spouses or lineal descendants of any of the WCAS Securityholders
who are natural persons.

 

“We,” “ us” and “our” refer to the Company.

 

*    *    *

 

The Plan was duly adopted and approved by the Board on the 10th day of May,
2005.

 

- 9 -